Citation Nr: 1811673	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-18 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a lower back disability to include spinal stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel

INTRODUCTION

The Veteran had a period of active duty service from April 1980 to April 1983.

This matter is before the Board of Veterans' Appeals (Board) following Board remands in April 2011, August 2012, May 2013, March 2015, and January 2017.  This matter was originally on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.

In January 2011 and March 2013, the Veteran testified at Travel Board hearings.  
Transcripts of those hearings are of record.

The Board most recently remanded this claim on appeal for further development in September 2017 with instructions that Veteran be provided with a VA examination to determine the etiology of the Veteran's spinal stenosis and a supplemental statement of the case (SSOC) be prepared and sent to the Veteran, if the claim remained denied.  

This appeal was processed using the Legacy Content manager Documents, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

The Veteran's lower back disability to include spinal stenosis is not shown to be related to active duty service or to any occurrence or event therein.  Arthritis was not shown within one year following separation from service.  The Veteran did not report for the most recent examination scheduled in conjunction with this claim.



CONCLUSION OF LAW

The Veteran's lower back disability to include spinal stenosis was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131,1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Without any showing of good cause, the Veteran failed to report to or reschedule a VA examination in conjunction with his service connection claim for a lower back disability to include spinal stenosis.  Thus a decision will be reached on the evidence of record.  38 C.F.R. § 3.655.

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2017). 

A standard April 2006 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159(c) (2016).  Attempts have been made to schedule examinations, without success, and without fault of the VA.  Records have otherwise been obtained and there is no indication that any additional development is needed or indicated.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's service treatment and service personal records have been obtained and the Veteran has received treatment at VA health care facilities.  Those records have been obtained.

As noted above, the Board remanded this matter in September 2017.  Specifically, the Board directed that a new VA examination be scheduled.  The remand also specified that if the Veteran fails to report for the examination, the claims folder should contain certification from the scheduling facility of the Veteran's absence.

A November 2017 certification from the scheduling facility stating that the Veteran did not report to the examination has been placed in the Veteran's file.

The VA's duty to assist arises out of its long tradition of ex parte proceedings and paternalism toward the veteran. The duty to assist has been codified, 38 U.S.C.A. § 5107(a), and is explicitly recognized by the VA in its own regulations, 38 C.F.R. § 3.103(a) (2017).  

The duty to assist, however, is not a one-way street.  Where a Veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have complied with request that are essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 1991 (1991). 

An examination of the record satisfies the Board that the Veteran was adequately placed on notice that a VA examination was required of him if there was to be a successful adjudication of his claim.  Attempts made by the VA to correspond with the Veteran have gone unanswered.  Without any showing of good cause, the Veteran failed to report to or reschedule a VA examination in conjunction with his service connection claim for a lower back disability to include spinal stenosis

As noted above, the Board remanded this matter in September 2017.  Specifically, the Board directed that a new VA examination and SSOC be prepared and sent to the Veteran, if the claim remained denied.  Without any showing of good cause, the Veteran failed to report to or reschedule a VA examination in conjunction with his service connection claim for a lower back disability to include spinal stenosis.  A review of the Veteran's claims file shows that he was provided an updated SSOC in June 2017.  Less the VA examination, the requested development has been completed.  Therefore, the Board will move forward with the claim and based on the evidence of record to make a determination on the Veteran's lower back disability and the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

SERVICE CONNECTION FOR LOWER BACK DISORDER

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The first element of Shedden is established for this claim because the record clearly demonstrates that the in a July 2013 VA examination, the examiner diagnosed the Veteran with spinal stenosis.  The dispositive question is whether the Veterans spinal stenosis is the result of service. 

The Veteran's essential contention is that he currently suffers from spinal stenosis related to an in-service event where the Veteran slipped in icy weather conditions injuring his back.  The Board observes that the earliest medical evidence of the Veteran's degenerative arthritis of the lumbar spine were taken from a VA examination dated October 2003, approximately twenty years after the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed of service connection).  Lastly, the Board acknowledges that the Veteran did not file a claim of service connection for spinal stenosis until November 2005, approximately twenty-two years following his separation from service. There is no medical evidence of a nexus between service and the Veteran's lower back disability.  See Pond v. West, 12 Vet. App. 341(1999).  The Board finds service connection not warranted for a spinal stenosis, because the record indicates onset of the spinal stenosis  many years after service and is not shown to be related to service.  

The Veteran's Service Treatment Records (STR's) confirm that upon entrance in April 1980 and separation in April 1983, the Veteran's spine was evaluated as normal with no abnormalities during physical examinations.  His spine was also evaluated as normal on entry into the Reserve in May 1983.  He denied having recurrent back pain at that time.

VA examinations dated October 2003, November 2003, September 2005, April 2008, May 2008, November 2009, April 2010, repeatedly diagnose the Veteran with lower back pain connected to spinal stenosis.  Specifically on the September 2005 VA examination, the Veteran expressed that the etiology of his back pain was the result of an automobile accident which occurred in the 1980's.  At the time the Veteran also expressed that over the past six to seven years his lower back begin to worsen.  He has been asked to provide information concerning this accident and any treatment that he had following the event, but no information was provided.

During a January 2011 hearing, the Veteran stated that his back injury occurred when he slipped and fell during snowy conditions while moving military equipment.  The Veteran asserts that at the time of his accident he heard a popping noise in his lower back.  The Veteran also testified that at the time he did not seek any medical treatment and did not begin to experience major back problems until approximately ten year after discharge from service. 

May 2012 VA examination MRI's reveal, the Veteran has severe spinal canal stenosis at L3-L4 and L4-L5.

On an August 2015 VA examination, the examiner diagnosed the Veteran with moderate degenerative disease and discogenic disease at C5-6. ,but did not opine as the etiology of the Veteran's lower back disability. 

On a July 2013 VA thoracolumbar spine examination, the examiner diagnosed the Veteran with moderate severe central canal stenosis at L3-L5.  The examiner also noted that the Veteran has severe lumbar spondylosis and degenerative disc disease at L3-L5 with associated moderate to severe neuroforaminal narrowing.  The examiner noted that in most cases, stenosis of the lumbar canal may be attributed to acquired degenerative or arthritic changes of the intervertebral discs, ligaments, and facet joints surrounding the lumbar canal.  Furthermore, the examiner opined that it is less likely than not that the Veterans spinal stenosis occurred in or was caused by the Veteran's claimed in-service injury. 

The Board finds that, the preponderance of the evidence is against finding that the Veteran's spinal stenosis is service connected.  No evidence of the record from the Veteran's STR's to the Veterans VA and private treatment records demonstrate that the Veteran's spinal stenosis is in any way service related.  Again, he failed to appear for an examination that might have provided information pertinent to the clam.

The opinions of record to the Veteran's claim provided thorough and persuasive rationales and the preponderance of the most probative evidence weighs against the claims.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

The issue of entitlement to service connection for a lower back disability to include spinal stenosis is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


